Citation Nr: 1236082	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disease with associated anterolisthesis and bilateral foraminal stenosis at L5-S1.

4.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disease with associated anterolisthesis and bilateral foraminal stenosis at L5-S1, for the period on and after July 28, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for a hiatal hernia with mild clinical esophagitis and gastritis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Johnathan M. Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1990 and from December 2003 to August 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran has submitted multiple documents which demonstrate that he is in receipt of Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has made any attempts to obtain the Veteran's SSA records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2011).

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Veteran specifically claims that this disorder is related to multiple other service-connected disabilities.  The Veteran was previously provided with a VA psychiatric examination in January 2007, which found that the Veteran did not have a diagnosis of a psychiatric disorder.  However, numerous VA and private medical records dated after January 2007 include specific diagnoses of psychiatric disorders.  These reports also include some references to the etiology of the Veteran's psychiatric disorder, but these references are not entirely clear.  Specifically, in numerous VA medical records the Veteran reported that he became depressed and angry following his unwanted discharge from military service due to medical disability.  In this regard, the Board notes that such an etiology is not actually related to any medical disability itself, rather it is related to the fact that the Veteran was no longer in military service.  In addition, the etiology is not necessarily related to military service either, as the disorder appeared after separation from service and is related to absence of military service, rather than any incident during military service.

The Board notes that a June 2012 private psychiatric report specifically relates the Veteran's currently diagnosed psychiatric disorder to the service-connected back disability.  In providing the opinion, the examiner stated that the Veteran "was profoundly disturbed and humiliated by the onset of bowel and bladder incontinence to such an extent that he did not fully report these symptoms early in the care for his medical injury."  The origin of the incontinence has not yet been determined but this matter will be addressed as part of the lumbar spine examination on remand.  On remand, the Veteran should also be provided with a medical examination to determine whether his currently diagnosed psychiatric disorder is related to military service or to a service-connected disability.  38 C.F.R. § 3.327 (2011).

The Veteran should also be provided with notice as to how to substantiate his claim for service connection on a secondary basis.  

With respect to the Veteran's claim of entitlement to service connection for a bilateral foot disorder, the Veteran's July 1989 service enlistment examination report stated that, on examination, the Veteran had mildly flat feet.  Accordingly, the evidence of record shows that the Veteran had a pre-existing bilateral foot disorder at the time of his entrance into military service.  In addition, multiple post-service medical records include complaints of bilateral foot symptoms, as well as diagnoses such as degenerative joint disease and calcaneal spurs.  The Veteran has never been provided with a medical examination to determine the etiology of his currently diagnosed bilateral foot disorder.  Therefore, the claim must be remanded so that the Veteran can be provided with a medical examination to determine the existence and etiology of any foot disorder found.  38 C.F.R. § 3.159(c)(4) (2011).

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran last underwent a comprehensive VA examination of his service-connected lumbar spine disability in December 2009, approximately three years ago.  In that report, the Veteran specifically denied experiencing any urinary or fecal incontinence or urgency, and no sensory abnormalities were noted on examination.  However, multiple medical reports dated after December 2009 include reports of bladder and bowel incontinence, as well as numerous reports of radiculopathy.  Accordingly, there is medical evidence of record that the Veteran's lumbar spine disability may have increased in severity since December 2009.  Therefore, an additional VA examination is needed to provide a current picture of the service-connected lumbar spine disability at issue on appeal.  38 C.F.R. § 3.327 (2011). 

Finally, the evidence of record shows that the Veteran is unemployed.  In a July 2012 brief, the Veteran's representative specifically requested that the Veteran be granted entitlement to a total disability rating based on individual unemployability (TDIU).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

VA should also obtain any VA treatment records dating from March 2012, as well as a copy of an April 28, 2008 upper gastrointestinal tract endoscopy report.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following actions:

1. Inform the Veteran how he can substantiate his claim for service connection for a psychiatric disorder as secondary to service-connected disability.  See 38 C.F.R. § 3.159 (2011).  

2. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his psychiatric disorder, foot disorder, lumbar spine disability, and hiatal hernia/gastroesophageal disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent private treatment records identified by him which have not been previously secured.  The Veteran may also submit the records himself.  

If, after making reasonable efforts to records, the records are not obtained, notify the Veteran and (a) identify the specific records unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after March 2012 and any VA treatment records identified by the Veteran in response to the above action.  

Also obtain a copy of the April 28, 2008 upper gastrointestinal tract endoscopy report.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5. Schedule the Veteran for a VA spine examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiners should be conducted at those times, and included in the examination reports.

The examiner must conduct a complete range of motion study on the Veteran's lumbar spine.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  The examiner must also state whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  To the extent feasible, this should be expressed in terms of any additional loss of range of motion.  The examiner should also comment on the effect the Veteran's lumbar spine disability has on his occupation.

In addition, the examiner must specifically state whether any neurologic disorders found, to include any deficits with respect to the lower extremities, are associated with the Veteran's service-connected lumbar spine disability.  The examiner should specifically address whether the Veteran's bowel and bladder incontinence are neurological abnormalities associated with the lumbar spine disorder.  If so, the specific nerves involved must be identified.  

If any neurological disability is attributable to factors unrelated to the Veteran's service-connected lumbar spine disability, the examiner should specifically so state.  The examiner must provide a complete rationale for all opinions.

6. Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner should provide opinions as follows:

a.  Is it at least as likely as not (i.e., 50 percent or greater possibility) that any diagnosed psychiatric disability began in or is related to the Veteran's active duty service.  The examiner must provide a complete explanation for the opinion.

b.  Is it at least as likely as not that a current psychiatric disorder, including major depression and anxiety disorder, is due to or caused by a service-connected disability or disabilities (lumbar spine disability, high blood pressure, hiatal hernia with esophagitis and gastritis, bilateral carpal tunnel syndrome, and/or lipoma of the posterior scalp).  The examiner must provide a complete explanation for the opinion.

c.  Is it at least as likely as not that a current psychiatric disorder, including major depression and anxiety disorder, is aggravated (i.e., worsened beyond the natural progress) by any service-connected disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder(s) found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.  The examiner must provide a complete explanation for the opinion.

7. Schedule the Veteran for a VA foot examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner should provide opinions as follows:

a.  Does the Veteran currently have pes planus?  If so, is his pes planus a congenital/developmental defect or a disease?  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  The examiner must provide a complete rationale for the opinion.

b.  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active service that resulted in additional disability of the feet.   The examiner must provide a complete rationale for the opinion.

c.  If instead the pes planus that was diagnosed on the Veteran's service entrance examination on July 5, 1989, is considered a disease, the examiner should opine whether it was at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?  A complete rationale for the opinion must be provided.

d.  If so, was any increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

e.  With respect to the period of active service from December 2003 to August 2006, pes planus was not noted on evaluation in November 2003.  If the Veteran currently has pes planus and the examiner determined that it is a congenital or development defect, the examiner explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during this period of service that resulted in additional disability of the feet.  The examiner must provide a complete rationale for the opinion.

f.  If the examiner determined that the Veteran has pes planus and it is a disease, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed the period of active service from December 2003 to August 2006.  A complete rationale for the opinion must be provided.

g.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service from December 2003 to August 2006.  The examiner must provide a complete rationale for the opinion.
  
h.  If a response to c., d., f., or g., is negative, provide an opinion as to whether any current pes planus at least as likely as not (a probability of 50 percent or greater) began in or is related to a period of active service.

i.  With respect to diagnosed foot disabilities other than pes planus, including degenerative joint disease, heel spur syndrome, and plantar fasciitis, the examiner must provide an opinion as to whether each disability is at least as likely as not (a probability of 50 percent or greater) related to a period of active service.  The examiner must provide a complete rationale for the opinion. 

8. After the above steps are complete, provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, individually or in combination, at least as likely as not (a probability of 50 percent or greater) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Veteran's service-connected disabilities currently consist of the following: a lumbar spine disability, high blood pressure, hiatal hernia with esophagitis and gastritis, bilateral carpal tunnel syndrome, and lipoma of the posterior scalp.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All opinions provided must include an explanation of the bases for the opinion.

9. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims.  Thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



